DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nichols on 03/24/2022.
The application has been amended as follows: 
	Abstract
	The abstract, filed on 08/08/2018, is amended to be in a separate abstract page.
	Claims
	Each of claims 1, 12, 13, and 20 are amended according to the attached examiner’s amendment sheets.
	Claims 14-18 are cancelled.
Response to Amendment
	Claims 14-18 are cancelled.
	In view of the amendment, filed on 12/24/2021, and the applied examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 10/06/2021.
Rejection of claims 1-9, 11-13, and 16-19 under 35 U.S.C. 112(b)
Rejection of claims 1-9, 11-13, and 16-20 under 35 U.S.C. 103 as being unpatentable over Burgemeister et al. (US 10,639,686)

Response to Arguments
Applicant’s arguments, in remarks filed on 12/16/2021, with respect to the allowability of the claimed subject matter, particularly claims 16 and 18, persuasive.  Therefore, the previous rejections of the claimed subject matter have been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
1 and 20 include the limitation of “the apparatus is configured to store the non-fused build material from the recovered build material tank for use in a subsequent additive manufacturing process.” Specification of the instant application introduce “a build material store (124)” as corresponding structure for the claimed “apparatus is configured to store…”.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Allowable Subject Matter
Claims 1-9, 11-13, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggests “an apparatus for unpacking build objects that was built using build material in an additive manufacturing process”, as claimed in claims 1 and 20, wherein the apparatus comprises: “an unpacking compartment; a collection hose extending freely from a working area port into a working area of the unpacking compartment and extendable within the working area, a suction opening of the collection hose to be manually movable by a user to clean the built objects in the unpacking compartment that were formed by the additive manufacturing process and to recover, by suction, non-fused build material from around the built objects; and a recovered build material tank coupled to the collection hose to receive the non-fused build material recovered by the collection hose; wherein the unpacking compartment is located above a docking port for a trolley, the trolley comprising a build platform to support the built objects and un-fused build material, the build platform being located at a bottom of the unpacking compartment when the trolley is docked in the docking port; wherein the collection hose hangs into the unpacking compartment from a top of the unpacking compartment; and wherein the apparatus is configured to store the ”
A close reference of Herzog et al. (DE 102015106219) disclose a device for producing three-dimensional objects by successive solidification of layers of a radiation-hardenable building material comprising a suction device (20), one with a suction mouth (21) provided front hose section (22) and one to the overflow opening (15) of the overflow container connectable rear hose section (23). However, as to claims 1 and 20, Herzog et al. (DE ‘219) fail to disclose an unpacking compartment is located above a docking port for a trolley, the trolley comprising a build platform to support the built objects and un-fused build material, the build platform being located at a bottom of the unpacking compartment when the trolley is docked in the docking port; wherein the collection hose hangs into the unpacking compartment from a top of the unpacking compartment.
Further, another close reference of Burgemeister et al. (US ‘686), recorded in the previous office action, disclose an inside of the top wall (25) of the cabinets (101; 201) is provided with four hooks (111, 113, 115, 117) for supporting cleaning tool tubing (601, 602) (FIG. 6) for the supply of compressed gas to a plurality of handheld cleaning tools (603) within the volume. (see column 7, lines 17-25) however, as to claims 1 and 20, Burgemeister et al. (US ‘686) fail to disclose a suction opening of the collection hose to be manually movable by a user to clean the built objects in the unpacking compartment that were formed by the additive manufacturing process and to recover, by suction, non-fused build material from around the built objects; wherein the collection hose hangs into the unpacking compartment from a top of the unpacking compartment.
Therefore, claims 1-9, 11-13, and 19-20 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1754                                                                                                                                                                                            	03/24/2022